LEE, R.E., Jr., Associate Judge.
In this case the plaintiffs, Roger and Joan Ingram, sought a declaratory judgment as to the location of the northerly boundary of their property, which also constituted the southerly line of their adjacent neighbor, Thomas and Mary Marsh. The defendants Marsh filed no counterclaim for affirmative relief. After hearing testimony concerning the disputed boundary, the trial court determined its location favorable to the contention of the Marshes and ordered the parties to execute quit claim deeds to conform the record title to the trial court’s determined boundary.
We affirm the trial court’s adjudication of the common boundary line (paragraph one on page four of the judgment) but find that it was without jurisdiction to grant affirmative relief unrequested by the Marshes, hence reverse paragraphs two and three on pages four and five of the judgment.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ORFINGER and COBB, JJ., concur.